MEMORANDUM **
Elder Ariel Del Aguila Marroquin, a native and citizen of Guatamala, petitions for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s order of deportation and denial of his application for withholding of deportation. This case is governed by the transitional rules of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (“IIRIRA”). See AlfaroReyes v. INS, 224 F.3d 916, 920 (9th Cir. 2000). We have jurisdiction to determine our own jurisdiction, id. at 918, and we dismiss the petition.
Pursuant to IIRIRA § 309(c)(4)(G), no direct appeal is permitted where an alien is deportable by reason of having committed an offense covered by Immigration and Nationality Act § 241(a)(2)(A)(iii) (aggravated felonies). See Alfaro-Reyes, 224 F.3d at 920-21. Petitioner’s conviction under California Penal Code § 211 for *683robbery qualifies as an aggravated felony under 8 U.S.C. § 1101(a)(43)(G). Accordingly, we lack jurisdiction to consider Petitioner’s claims, including his constitutional claims. See Alfaro-Reyes, 224 F.3d at 921-22.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.